Case 9:20-md-02924-RLR Document 3039-2 Entered on FLSD Docket 03/11/2021 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                              MDL NO 2924
    PRODUCTS LIABILITY                                                                       20-MD-2924
    LITIGATION
                                                               JUDGE ROBIN L ROSENBERG
                                                       MAGISTRATE JUDGE BRUCE REINHART
    __________________________________/

    THIS DOCUMENT RELATES TO: ALL CASES

        [PROPOSED] AGREED ORDER GRANTING UNOPPOSED MOTION TO DROP
                          UNIQUE PHARMACEUTICAL
                LABORATORIES, LTD. FROM MASTER COMPLAINTS

            THIS CAUSE came before the Court on Plaintiffs Co-Lead Counsel’s Unopposed Motion

    to Drop Unique Pharmaceutical Laboratories, Ltd. from Master Complaints [DE #____], without

    prejudice, pursuant to Pretrial Order # 40 [DE # 1498] and Federal Rule of Civil Procedure 21.1

    Having reviewed the Unopposed Motion, and being otherwise fully advised in the premises, it is

    hereby ORDERED and ADJUDGED that the Unopposed Motion is GRANTED. Defendant

    Unique Pharmaceutical Laboratories, Ltd. is dropped, without prejudice, from the following

    Master Complaints:

                    a.      Amended Master Personal Injury Complaint [DE # 2759] at ¶ 95.

            DONE and ORDERED in Chambers, West Palm Beach, Florida, this ____ day of

    March 2021.


                                                    ROBIN L. ROSENBERG
                                                    UNITED STATES DISTRICT JUDGE




    1
      “Master Complaints” refers collectively to the Amended Master Personal Injury Complaint [DE # 2759],
    Consolidated Amended Consumer Economic Loss Class Action Complaint [DE # 2835] and Consolidated Medical
    Monitoring Class Action Complaint [DE # 2832-1]. As required by Pretrial Order # 40, the applicable Master
    Complaint from which the Defendant is being dropped also identifies the specific paragraph number in the
    corresponding Master Complaint affected by the proposed modification .
